EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 10, line 7, “aids , and” has been substituted by --aids, and--.

Reasons for Allowance
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: While Kanai et al. (US 6,180,251) discloses polyester resins containing 0.1-10 wt% of an aromatic polyvalent carboxylate (E) [abstract], such as trioctyl trimellitate [8:65-9:18], Kanai et al. (US ‘251) does not disclose a polyester film containing the aromatic polyvalent carboxylate (E) as a hydrolysis stabilizing compound with R as methyl and/or ethyl with sufficient specificity.  Such a reconstruction of the claims would be based on improper hindsight reasoning. 
While Hiruma et al. (JP 2004-269606) discloses the film/sheet of Example 5 [Ex. 5; 0046; Table 1, Ex. 5] containing 80 parts polylactic acid (Natureworks4031D), 18 parts polycaprolactone (P-H7), and 2 parts tri(2-ethylhexyl) trimellitate (TOTM) [Ex. 5; 0046; Table 1, Ex. 5], Hiruma et al. (JP ‘606) does not disclose a compound corresponding to instant formula (1).


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767